Title: To Thomas Jefferson from Albert Gallatin, 29 April 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Sir
                     
                            Treasury Department 29th April 1806
                        
                        I have the honor to enclose copies of a letter from the President of the Bank of the United States & of
                            certain resolutions of that institution respecting the exportation of American Dollars. I do not perceive that any thing
                            more can be done than to instruct the Director of the Mint to confine himself as much as practicable to the coining of
                            half dollars in preferance to Dollars.
                  I have the honor to be with the highest respect Sir Your obedt. Sert
                        
                            Albert Gallatin
                     
                        
                    